Exhibit 10.49
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is executed as of the 15th
day of December, 2009, between Cardtronics, Inc., a Delaware corporation (the
“Company”), and Steven A. Rathgaber (the “Employee”).
1. Award. Pursuant to the Cardtronics, Inc. 2007 Stock Incentive Plan (the
“Plan”), and effective as of February 1, 2010 (the “Date of Grant”), the Company
shall issue 350,000 shares (the “Restricted Shares”) of the Company’s common
stock, par value $0.0001 per share, as hereinafter provided in the Employee’s
name subject to certain restrictions thereon. The Restricted Shares shall be
issued upon acceptance hereof by the Employee and upon satisfaction of the
conditions of this Agreement. The Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and provisions of the Plan, including future amendments thereto, if
any, pursuant to the terms thereof.
2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a) “Change in Control” shall mean:
(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 60% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;
(ii) the dissolution or liquidation of the Company;
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Exchange Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the combined voting power
of the outstanding securities of the Company; or
(iv) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.
For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

 



--------------------------------------------------------------------------------



 



(b) “Disability” shall mean the Employee’s disability entitling the Employee to
benefits under the long-term disability plan maintained by the Company or an
Affiliate; provided, however, that if the Employee is not eligible to
participate in such plan, then the Employee shall be considered to have incurred
a “Disability” if and when the Committee determines in its discretion that the
Employee is permanently and totally unable to perform his or her duties for the
Company or any Affiliate as a result of any medically determinable physical or
mental impairment as supported by a written medical opinion to the foregoing
effect by a physician selected by the Committee.
(c) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
(d) “Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.
(e) “Good Reason” shall have the meaning assigned to such term (or any similar
term) in the Employee’s employment agreement with the Company or any Affiliate
(the “Employment Agreement”).
Notwithstanding the preceding provisions of this Section 2(e), any assertion by
the Employee of a termination of employment for “Good Reason” shall not be
effective for purposes of this Agreement unless all of the following conditions
are satisfied: (1) the condition described in Section 2(e)(i), (ii) or
(iii) giving rise to the Employee’s termination of employment (or, if
applicable, the condition specified in the employment agreement defining “Good
Reason” (or a similar term)) must have arisen without the Employee’s consent;
(2) the Employee must provide written notice to the Company of such condition in
accordance with Section 8 within 45 days of the initial existence of the
condition; (3) the condition specified in such notice must remain uncorrected
for 30 days after receipt of such notice by the Company; and (4) the date of the
Employee’s termination of employment must occur within 90 days after the initial
existence of the condition specified in such notice.
(f) “Involuntary Termination” shall mean any termination of the Employee’s
employment with the Company that:
(i) does not result from a resignation by the Employee (other than a resignation
pursuant to clause (ii) of this Section 2(f)); or
(ii) results from a resignation by the Employee for Good Reason;
provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death or Disability.

 

-2-



--------------------------------------------------------------------------------



 



(g) “Termination for Cause” shall mean the termination of the Employee’s
employment with the Company by the Company for “cause” as such term is defined
in his Employment Agreement).
3. Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, and in the event of termination of the Employee’s employment with
the Company for any reason, the Employee shall, for no consideration and except
to the extent described in the second sentence of Section 3(b), forfeit to the
Company all Restricted Shares. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.
(b) Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company from the Date of Grant through the lapse
date set forth in the following schedule, the Forfeiture Restrictions shall
lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:

              Percentage of Total Number       of Restricted Shares as to Which
  Lapse Date   Forfeiture Restrictions Lapse  
 
       
First Anniversary of the Date of Grant
    25 %
Second Anniversary of the Date of Grant
    25 %
Third anniversary of the Date of Grant
    25 %
Fourth anniversary of the Date of Grant
    25 %

If the Employee dies or is terminated due to disability in accordance with
Section 3.2(a) of the Employment Agreement, the forfeiture restrictions shall
lapse as set forth in Section 7.1(c) of the Employment Agreement. Additionally,
if Employee is terminated pursuant to the provisions of 7.1(b) of the Employment
Agreement, the forfeiture restrictions shall lapse as set forth in Section
7.1(b)(F), 7.1(b)(G), or 7.1(b)(H) of the Employment Agreement, whichever is
applicable.
If a Change in Control occurs after the Date of Grant and on or before the date
of the termination of the Employee’s employment with the Company, then the
Forfeiture Restrictions shall lapse with respect to 50% of the Restricted Shares
effective as of the date upon which the Change in Control occurs. Further, if
following such Change in Control the Employee is subsequently terminated and
such termination is an Involuntary Termination or a Good Reason Termination, all
remaining forfeiture restrictions as to all Restricted Shares shall lapse
effective as of the date of such termination. Any shares with respect to which
the Forfeiture Restrictions do not lapse in accordance with the preceding
provisions of this Section 3(b) shall be forfeited to the Company for no
consideration as of the date of the termination of the Employee’s employment
with the Company.

 

-3-



--------------------------------------------------------------------------------



 



(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in the Employee’s name, pursuant to which the Employee shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions and further provided that
dividends that are paid other than in shares of the Company’s stock shall be
paid no later than the end of the calendar year in which the dividend for such
class of stock is paid to stockholders of such class or, if later, the 15th day
of the third month following the date the dividend is paid to stockholders of
such class of stock). Notwithstanding the foregoing, the Company may, in its
discretion, elect to complete the delivery of the Restricted Shares by means of
electronic, book-entry statement, rather than issuing physical share
certificates. The Employee may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the stock until the Forfeiture Restrictions have
expired, and a breach of the terms of this Agreement shall cause a forfeiture of
the Restricted Shares. The certificate, if any, shall be delivered upon issuance
to the Secretary of the Company or to such other depository as may be designated
by the Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this Agreement. At the Company’s request, the Employee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Employee is a party) in the
name of the Employee in exchange for the certificate evidencing the Restricted
Shares or, as may be the case, the Company shall issue appropriate instructions
to the transfer agent if the electronic, book-entry method is utilized.
(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the certificates, if
any, representing such stock, securities or other property shall be legended to
show such restrictions.
4. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to the Employee for federal, state or local tax purposes, the Employee
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money as the Company may require to meet its minimum
obligation under applicable tax laws or regulations, and if the Employee fails
to do so, the Company is authorized to withhold from any cash or stock
remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax required to be withheld by reason of such resulting
compensation income or wages. The Employee acknowledges and agrees that the
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Shares, the lapse of
any Forfeiture Restrictions or the forfeiture of any Restricted Shares pursuant
to the Forfeiture Restrictions.

 

-4-



--------------------------------------------------------------------------------



 



5. Status of Stock. The Employee agrees that the Restricted Shares and Earned
Shares issued under this Agreement will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable federal or state
securities laws. The Employee also agrees that (a) the certificates, if any,
representing the Restricted Shares and Earned Shares may bear such legend or
legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Shares or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares or Earned Shares.
6. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate. Without limiting the
scope of the preceding sentence, it is specifically provided that the Employee
shall be considered to have terminated employment with the Company at the time
of the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the Restricted Shares thereunder pursuant to this Agreement, shall confer upon
the Employee any employment rights, save and except those expressly set forth in
his Employment Agreement.
7. Conditions to Plan Participation and Receipt of Restricted Shares. In
consideration of the grant of the Restricted Shares, and in order to protect the
interests of the Company, its Affiliates, and their respective equity holders
and employees, the Employee acknowledges and agrees that it is a condition
precedent to his or her right to participate in, continue to participate in, and
receive benefits under the Plan (including receipt of the Restricted Shares)
that (a) the Employee shall at all times comply with laws (whether domestic or
foreign) applicable to the Employee’s actions on behalf of the Company or any
Affiliate, (b) the Employee shall not commit any action that results in the
Employee’s employment being subject to a Termination for Cause, and (c) the
Employee shall at all times fully and faithfully comply with all material
covenants and agreements set forth in this Agreement. By entering into this
Agreement, the parties hereto agree that the conditions to participation in the
Plan set forth in this Section are an essential component of the Plan and this
Agreement, and it is their intent that such conditions not be severed from the
other terms and provisions of the Plan and this Agreement.
8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

 

-5-



--------------------------------------------------------------------------------



 



9. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and except as otherwise
expressly stated herein, contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the shares granted
hereby; provided, however, that the terms of this Agreement shall not modify,
but shall be subject to the terms and conditions of the Employee’s Employment
Agreement in effect as of the date a determination is to be made under this
Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. This Agreement may not be modified in any
respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.
10. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee. The provisions of Section 5 shall survive the lapse of the
Forfeiture Restrictions without forfeiture.
11. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

              CARDTRONICS, INC.
 
       
 
  By:   /s/ Fred R. Lummis
 
       
 
      Fred Lummis, Chairman and Interim CEO
 
            /s/ Steven A. Rathgaber           Steven A. Rathgaber

 

-6-



--------------------------------------------------------------------------------



 



SPOUSAL CONSENT
Employee’s spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and Employee’s marital relationship for
any reason shall not have the effect of removing any Restricted Shares and
Earned Shares otherwise subject to this Agreement from coverage hereunder and
that his/her awareness, understanding, consent and agreement are evidenced by
his/her signature below.

         
 
  /s/ Maureen Rathgaber
 
Signature of Spouse    
 
       
 
  Maureen Rathgaber
 
Printed Name of Spouse    

 

-7-